Citation Nr: 1430702	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  09-30 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for a service-connected lumbar spine disability, rated as 20 percent disabling prior to March 9, 2009, and as 40 percent disabling thereafter.

2.  Entitlement to an initial disability rating in excess of 10 percent for right posterior tibial nerve and residual sensory deficit in the S1 nerve root.

3.  Entitlement to service connection for a bilateral leg condition. 


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1960 to February 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  This case is currently under the jurisdiction of the RO in Los Angeles, California.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

In a June 2009 rating decision, the Veteran was granted service connection and assigned an initial 10 percent rating for right posterior tibial nerve and residual sensory deficit in the S1 nerve root separate from his service-connected back disability.  In his August 2009 Form 9 appeal, the Veteran disagreed with this determination and thus this issue is being remanded for the issuance of a Statement of the Case.


FINDINGS OF FACT

1.  Prior to March 9, 2009, the Veteran's service-connected lumbar spine disability resulted in forward flexion of the thoracolumbar spine to 70 degrees, with painful motion occurring at 70 degrees, and a combined range of motion of 120 degrees, with consideration of the Veteran's pain; he had tenderness in the lower lumbar area but there was no evidence of radiating pain on movement, muscle spasms, intervertebral disc syndrome or ankylosis.

2.  As of March 9, 2009, the Veteran's service-connected lumbar spine disability resulted in forward flexion of the thoracolumbar spine limited to 30 degrees, with pain occurring at 10 degrees, but no evidence of unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes due to intervertebral disc syndrome.

3.  The medical evidence of record does not show that the Veteran is currently diagnosed with any bilateral leg condition, apart from his separately service-connected right posterior tibial nerve and residual sensory deficit in the S1 nerve root.


CONCLUSIONS OF LAW

1.  Prior to March 9, 2009, the criteria for an evaluation in excess of 20 percent for the Veteran's service-connected lumbar spine disability, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5235-5243 (2013).

2.  Since March 9, 2009, the criteria for an evaluation in excess of 40 percent for the Veteran's service-connected lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5235-5243 (2013).

3.  The criteria for service connection for a bilateral leg condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473   (2006); Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The duty to notify was satisfied in an April 2007 letter to the Veteran. 

The duty to assist has also been satisfied.  The Veteran's service treatment records, post-service medical records and lay statements from the Veteran are in the claims file and were reviewed in connection with his claims.  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate his service connection claims.

The Veteran was afforded examinations by the VA in August 2007 and March 2009.  The examiners reviewed the Veteran's claims file, considered the Veteran's pertinent medical history, statements and reported history; performed all appropriate diagnostic tests; described the Veteran's disabilities in sufficient detail; and described the functional effects caused by the Veteran's disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The VA examination reports are thorough and supported by findings pertinent to the rating criteria.  Thus, the Board finds that the VA examinations afforded the Veteran in this case are an adequate basis on which to adjudicate his claims.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.
 
If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.
 
The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).
 
Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must be given to staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

All disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of injury or disease.  Under DC 5243, intervertebral disc syndrome may be rated, in the alternative, using a formula based on frequency of incapacitating episodes.  See 38 C.F.R. § 4.71a.

The General Rating Formula provides that a 10 percent rating will be assigned where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation will be assigned where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine or the entire spine warrants a rating of 50 or 100 percent, respectively.  38 C.F.R. § 4.71a, General Rating Formula.
 
Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  Id. at Note (2); see also Plate V.
 
Under the General Rating Formula, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic code(s).  Id. at Note (1).  When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca, 8 Vet. App. 202; see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Mitchell, 25 Vet. App. 32. 

The Veteran generally asserts that he is entitled to higher evaluations for his service-connected lumbar spine disability, both before and after March 9, 2009.

A.  Increased Rating Prior to March 9, 2009

The Veteran's application seeking an increased rating for his service-connected lumbar spine disability was received on February 20, 2007.  Thus, the appeal period begins February 20, 2006.  Relevant evidence dated during the appeal period includes private and VA treatment records, as well as two VA examinations and statements from the Veteran.

The Veteran underwent a VA spine examination in August 2007.  He reported pain and stiffness in the back and numbness in the legs.  He related having incapacitating episodes as often as four times a month, which last for two days.  Over the past year, he reported having 12 incidents of incapacitating episodes for a total of 30 days.  He also reported having difficulty with prolonged walking and standing. 

The physical exam revealed the Veteran's posture and gait to be within normal limits.  He did not require an assistive device for ambulation.  The examination revealed no evidence of radiating pain on movement.  Muscle spasm was absent.  There was tenderness noted on the exam in the lower lumbar area.  There was negative straight leg raising test on the left and the right and no ankylosis of the lumbar spine.  Range-of-motion testing revealed forward flexion to 70 degrees with pain occurring at 70 degrees.  Extension was measured to 10 degrees with pain occurring at 10 degrees.  Both right and left lateral flexion measured at 10 degrees, with pain occurring at 10 degrees.  Both right and left rotation measured at 20 degrees with pain occurring at 10 degrees.  

The examiner noted the Veteran's range of motion was not additionally limited after repetitive use.  The examiner found no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  Both motor and sensory function were within normal limits.  A lumbar spine x-ray report showed degenerative arthritis with disc space narrowing at L5-S1.  The examiner diagnosed the Veteran with status post lower back surgery with residual scar and degenerative disc disease.

B. Increased Rating since March 9, 2009

The RO denied the Veteran's claim seeking an increased evaluation in a November 2007 rating decision.  In his January 2008 Notice of Disagreement, the Veteran maintained that his back disability has worsened since the August 2007 VA examination.  In support of his claim, the Veteran attached a December 2007 letter from a private doctor which states that the Veteran has sciatica and lumbar spondylosis with voiding dysfunction.  The letter further states that the Veteran was advised not to perform any lifting above 10 pounds, avoid bending forward, twisting his trunk and to avoid prolonged sitting.  The doctor stated that given the Veteran's age, cardiac condition, thoracic condition and lumbar condition, he believed the Veteran to be "completely disabled."

Private treatment records note the Veteran's diagnosis of lumbar spondylosis and sciatica.  However, the records do not provide information, such as range-of-motion test results, that could be used to rate the severity of the Veteran's lumbar spine disability. 

In March 2009, the Veteran was afforded a second VA spine examination.  The Veteran reported experiencing numbness in the front of his legs for the past year and notices pain radiating to both legs from his lower back.  He reported functional impairments that include not being able to do any physical activities, not being able to garden, being able to walk only short distances and an inability to bend or stoop.    

The physical examination revealed the Veteran's posture and gait to be within normal limits.  He did not require an assistive device for ambulation.  The examination revealed no evidence of radiating pain on movement.  Muscle spasm was absent.  There was tenderness noted on the exam described as lower lumbar region.  There was negative straight leg raising test on the left and the right and no ankylosis of the lumbar spine.  Range-of-motion testing revealed forward flexion to 30 degrees with pain occurring at 10 degrees.  Extension was measured to 0 degrees with pain occurring at 0 degrees.  Both right and left lateral flexion measured at 10 degrees, with pain occurring at 10 degrees.  Both right and left rotation measured at 20 degrees with pain occurring at 20 degrees.  The examiner noted that the joint function of the spine was additionally limited by pain after repetitive use, with an additional limit to the joint function of 5 degrees.  Inspection of the spine revealed normal head position with symmetry in appearance, symmetry of spinal motion with normal curves of the spine.

The examiner stated that there were signs of lumbar intervertebral disc syndrome, but it did not cause any bowel dysfunction, bladder dysfunction or erectile dysfunction.  There is no lumbosacral motor weakness.  There was a sensory deficit of the right lateral leg and right lateral foot, and the examiner stated that the most likely peripheral nerve is the tibial nerve.  The examiner changed the Veteran's diagnosis to status post lower back surgery intervertebral disc syndrome ("IVDS"), involvement of right posterior tibial nerve and residual sensory deficit in the S1 nerve root distribution and degenerative disc disease.  He noted residual sensory changes in the Veteran's right leg.

C.  Analysis

As detailed above, the evidence of record fails to show that prior to March 9, 2009, the Veteran's service-connected lumbar spine disability resulted in forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  The evidence also fails to show that the Veteran had either intervertebral disc syndrome or any incapacitating episodes due to intervertebral disc syndrome.  See General Rating Formula, Note 6.  Therefore, the Board finds that the evidence does not support a disability evaluation in excess of 20 percent for the Veteran's service-connected lumbar spine disability prior to March 9, 2009. 

The Board also finds that a rating of greater than 40 percent is not warranted for the Veteran's lumbar osteoarthritis since March 9, 2009.  The evidence shows that the Veteran has pain on motion and forward flexion of the thoracolumbar spine limited to 30 degrees, with pain occurring at 10 degrees.  An increased rating of 50 percent is not warranted because the evidence of record does not show that the Veteran ever had unfavorable ankylosis of the entire thoracolumbar spine.  Similarly, a 100 percent disability rating is not warranted because there is no evidence the Veteran ever exhibited unfavorable ankylosis of the entire spine.  A rating under the Formula for Rating Intervertebral Disc Syndrome is also not applicable, as the VA examiner found that the Veteran did not have incapacitating episodes due to intervertebral disc syndrome.  Thus, a schedular rating of 40 percent, but no higher, is warranted for the Veteran's lumbar spine disability for the period since March 9, 2009.  38 C.F.R. §§ 4.71a.

The Board is aware of the Veteran's credible complaints of pain made during VA examinations.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran is not, however, competent to identify a specific level of disability according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).

Such competent evidence concerning the nature and extent of the Veteran's lumbar spine disability has been provided by the medical personnel who have examined him during the current appeal.  The medical findings directly address the criteria under which lumbar spine disabilities are evaluated.

The Board finds that the effects of pain reasonably shown by the record to be due to the Veteran's service-connected disability are contemplated in the 20 percent disability rating for the period before March 9, 2009.  The effects of pain are similarly contemplated in the 40 percent disability rating for the period from March 9, 2009.  The evidence simply does not show that pain, due to the service-connected disability, has caused functional loss warranting higher evaluations under the General Rating Formula.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

The Board has also considered whether extraschedular consideration is warranted based on the evidence of occupational impairment secondary to his back disability.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The discussion above reflects that the severity and symptoms of the Veteran's lumbar back disability is contemplated by the applicable rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Moreover, the Board has considered whether the issue of a total disability rating based on individual unemployability (TDIU) was reasonably raised by the record in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran submitted a December 2007 letter from a private doctor, in which the doctor opines that the Veteran is "completely disabled."  However, the Board concludes that a TDIU is not raised because the Veteran is retired and does not contend that he is unable to obtain or maintain substantially gainful employment at any time relevant to the appeal period due to his service-connected disabilities.

In sum, the Board finds the evidence does not warrant an increase to the Veteran's 20 percent disability rating for his service-connected lumbar spine disability for the period prior to March 9, 2009, nor does the evidence warrant a rating increase in excess of 40 percent for the period since March 9, 2009.  Thus, the benefit of the doubt doctrine is not for application.

III.  Service Connection

The Veteran claims that he suffers from a bilateral leg condition.  However, for the reasons set forth below, the Board finds no basis to grant the Veteran's claim.

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

In March 2009, the Veteran underwent a VA examination, where he reported being diagnosed with spinal stenosis, which has affected his lower back and both legs up to the knees.  He reported experiencing constant symptoms that include numbness in the front part of his legs and pain radiating to both legs from the lower back.  He reported functional impairments that include an inability to do any physical activities or gardening, he can only walk for short distances and he cannot bend or stoop to do any activities.

The examiner diagnosed the Veteran with a sensory deficit of the right lateral leg and right lateral foot, which was separately service-connected in the June 2009 rating decision.  Besides the nerve condition, the examiner noted that there was no diagnosis for either the Veteran's claimed right or left leg condition because there was no pathology to render a diagnosis.  A review of the Veteran's medical records does not show that he is presently diagnosed with a condition in his legs apart from the separately service-connected nerve disability in his right leg.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328   (1997).  Congress has specifically limited entitlement to service connection for disease or injury to cases where such in-service events have resulted in a current disability.  See 38 U.S.C.A. § 1110, 1131.  Thus, without "competent evidence of current disability," there can be no award of service connection.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Based on a careful review of the evidence, the Board finds that service connection is not warranted for the Veteran's claimed bilateral leg condition the evidence in the record weighs against a finding that the Veteran is currently diagnosed with a medical condition.  

As there is no current diagnosis related to the Veteran's claimed bilateral leg condition, service connection is not warranted on either a direct or presumptive basis.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a disability rating in excess of 20 percent for his service-connected lumbar spine disability prior to March 9, 2009, or in excess of 40 percent for osteoarthritis of the lumbar spine since March 9, 2009, is denied.

Entitlement to service connection for a bilateral leg condition is denied.


REMAND

When rating under the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based upon Incapacitating Episodes, neurologic complications are separately evaluated.

The Veteran was separately service-connected in a June 2009 rating decision for right posterior tibial nerve and residual sensory deficit in the S1 nerve root.  In his August 2009 Form 9 appeal, he disagreed with the initial 10 percent evaluation.  A Statement of the Case must be sent to the Veteran on this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case for the issue of an initial increased rating for right posterior tibial nerve and residual sensory deficit in the S1 root.  Only if the Veteran perfects an appeal should the claim be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


